Exhibit99.1 Crown Media Holdings Announces Operating Results for Fourth Quarter of 2009 STUDIO CITY, CA – March 4, 2010 - Crown Media Holdings, Inc. (NASDAQ:CRWN) today reported its operating results for the quarter and year ended December 31, 2009. Operating Highlights · Popular holiday programming.Hallmark Channel had a strong fourth quarter in terms of ratings and finished 2009 in the top ten among the 76 ad-supported cable networks for Prime Time household ratings, according to Nielsen.Based on the popularity of its holiday programming, Hallmark Channel recorded its highest rated week and month for Prime Time and Total Day household ratings and delivery.In addition, the channel finished the year among the top ten cable networks for women 25-54 in Total Day for the third consecutive year. · Programming expansion.Hallmark Channel introduced several new programs during the holiday season which contributed to the positive ratings results, including several skating specials, coverage of the 121st Rose Parade, a movie night hosted by hoops&yoyo, one of Hallmark Cards’ most popular animated characters, and Jack Hanna’s Animal Adventures. · Expanded distribution of Hallmark Movie Channel. The channel added 15.7 million subscribers to end the year in 29.1 million homes, more than doubling its subscriber count in just 12 months, and making Hallmark Movie Channel the fastest-growing cable television network in 2009.Hallmark Movie Channel is now in over 32.5 million homes and available in all top 70 markets. · Increase in Adjusted EBITDA.Adjusted EBITDA increased 9% for the quarter to $25.4 million, from $23.3 million in the fourth quarter of 2008, due primarily to management’s successful efforts to control costs and an increase in subscriber fees.For 2009, the company delivered a record high adjusted EBITDA of $81.6 million, representing an increase of 23% over 2008. · Partnership with Martha Stewart Living Omnimedia.Subsequent to the end of the quarter, the Company announced a programming partnership with Martha Stewart Living Omnimedia for the exclusive airing of the popular lifestyle series.Beginning in September 2010, Hallmark Channel will introduce a two and a half-hour block of programming, anchored by The Martha Stewart Show weekdays at 10:00 a.m., followed by an additional 90 minutes of programming with related lifestyle content to be developed by the partnership.The partnership will also develop a series of holiday-themed Prime Time specials throughout the year. · Recapitalization by Hallmark Cards.Also subsequent to the end of the quarter, the Company announced that it had approved and executed definitive agreements relating to a recapitalization of Crown Media.The transaction will convert approximately $600 million of the Company’s debt from Hallmark Cards to common stock, and exchange $500 million of existing debt into $315 million of new debt and $185 million of convertible preferred stock. “Although we continue to be impacted by the economic challenges facing our industry, we finished the year with a strong fourth quarter of ratings success for the holiday season,” noted Bill Abbott, President and CEO of Crown Media.“With effective cost-cutting measures implemented throughout the year and increases in our subscriber fee revenues, we were able to deliver a record year of Adjusted EBITDA. “We have been successful in broadening our programming at Hallmark Channel with a variety of new specials which we aired during the year, and the upcoming introduction of The Martha Stewart Show in a two and a half-hour lifestyle programming block.This growing distinction between our two channels, and the tremendous expansion in distribution for Hallmark Movie Channel, will enable both channels to deliver strong results in 2010 and achieve their full revenue potential in the long-term.In addition, we believe that the recently announced recapitalization and the significant reduction in our debt will help us maintain the operating health of our company.” Financial Results Historical financial information is provided in tables at the end of this release. Crown Media reported revenue of $77.6 million for the fourth quarter of 2009, a 3% increase from $75.2 million for the fourth quarter of 2008. Subscriber fee revenue increased 14% to $16.4 million, from $14.5 million in the prior year’s quarter. Subscriber revenue increased in 2009 primarily due to an increase in the number of Hallmark Channel pay subscribers and small contractual rate increases. Advertising revenue increased 1% to $60.8 million during the quarter, from $60.4 million in the fourth quarter of 2008. The slight increase in advertising revenue during the fourth quarter of 2009 is due to increased advertising pricing. Crown Media reported revenue of $279.6 million for the year ended December 31, 2009, a 1% decrease from $281.8 million for the same period of 2008. Subscriber fee revenue for the year ended December 31, 2009, increased 11% to $63.6 million, from $57.2 million in the prior year.Advertising revenue decreased 4% to $214.5 million during the year ended December 31, 2009, from $223.4 million for 2008, primarily due to declines in viewer ratings across demographic categories for 2009 compared 2008. For the fourth quarter of 2009, cost of services increased 11% to $40.5 million from $36.6 million during the same quarter of 2008. Within cost of services, programming expenses decreased 2% quarter over quarter to $32.3 million.Other cost of services and amortization of our capital lease decreased 4% from $3.6 million to $3.4 million for the fourth quarter of 2009.
